                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

JIN YOUNG KIM,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         No. CIV-18-643-G
                                              )
JTA CUSTOM HOMES, INC.,                       )
and JAY CHARLES WANTLAND,                     )
                                              )
       Defendants.                            )

                                         ORDER

       Under Federal Rule of Civil Procedure 41(b), if a plaintiff “fails to prosecute or to

comply with these rules or a court order,” the Court may dismiss the action. See Fed. R.

Civ. P. 41(b). The Tenth Circuit “ha[s] consistently interpreted Rule 41(b) to permit courts

to dismiss actions sua sponte for a plaintiff’s failure to prosecute.” Huggins v. Supreme

Court of U.S., 480 F. App’x 915, 916-17 (10th Cir. 2012) (internal quotation marks

omitted); see also AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552

F.3d 1233, 1236 (10th Cir. 2009) (“A district court undoubtedly has discretion to sanction

a party for failing to prosecute or defend a case, or for failing to comply with local or

federal procedural rules.” (internal quotation marks omitted)). If the dismissal is without

prejudice, the Court generally need not follow any “particular procedures” in entering the

dismissal order. AdvantEdge Bus. Grp., 552 F.3d at 1236; accord Robledo-Valdez v.

Smelser, 593 F. App’x 771, 775 (10th Cir. 2014). Moreover, every court has the inherent

power in the exercise of sound discretion to dismiss a cause for want of prosecution, see,

e.g., Link v. Wabash R.R., 370 U.S. 626 (1962) (inherent power vested in courts to manage
own affairs to achieve orderly and expeditious disposition of cases), and to clear its

calendar of a case that has remained dormant because of the inaction of the party seeking

relief.

          This matter was filed on July 1, 2018, against Wantland and co-defendant JTA

Custom Homes, Inc. (“JTA”). See Compl. (Doc. No. 1). Kim caused summons to issue as

to JTA. See Doc. 2. As to Wantland, however, Kim has taken no step to obtain service

and sought no extension of the now-expired 90-day service period provided by Federal

Rule of Civil Procedure 4(m). In the meantime, JTA filed a motion to dismiss, to which

Kim failed to respond. That motion was deemed confessed pursuant to Local Civil Rule

7.1(g), and has been granted as a result of the Court determining that it lacked personal

jurisdiction over JTA.

          The Court finds that Kim has failed to prosecute this action in a diligent manner.

Therefore, the Court DISMISSES without prejudice to refiling the claim asserted by Kim

against defendant Wantland.

          IT IS SO ORDERED this 2nd day of November, 2018.




                                               2
